Citation Nr: 0905657	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-28 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1, 1995 rating decision that denied entitlement to 
service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision in which 
the RO denied revision of a February 1, 1995 rating decision 
based on CUE.  The Veteran filed a notice of disagreement 
(NOD) in March 2007, and the RO issued a statement of the 
case (SOC) in August 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month in August 2007.

In August 2008, the appellant testified during a hearing 
before RO personnel.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In February 1995, the RO denied the Veteran's claim for 
service connection for a back disability on a direct basis 
and as secondary to a service-connected left ankle 
disability.  

3.  Even though, in the February 1995 rating decision, the RO 
failed to note that that the Veteran was treated for a back 
injury during service, such error was not outcome 
determinative because there was no evidence that the injury 
resulted in a chronic back disability.  

4.  The Veteran has not established, without debate, that but 
for the alleged error, the outcome of the February 1995 
rating decision would have been different.


CONCLUSION OF LAW

The February 1995 RO decision that denied service connection 
for a back disability did not contain CUE.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this appeal, a September 2006 letter provided the Veteran 
with notice consistent with the VCAA.  Moreover, the Veteran 
has been afforded ample opportunity to present evidence and 
argument in support of his claim.  Regardless, given the 
parameters of the law surrounding CUE claims (as explained in 
more detail below), the duties to notify and assist imposed 
by the VCAA are not applicable.  See Parker v. Principi, 15 
Vet. App. 407 (2002).   




II.  Analysis

The Veteran argues that there was CUE in a February 1995 
rating decision, in which the RO denied service connection 
for a back disability, because the RO incorrectly stated that 
his service treatment records were negative for treatment or 
diagnosis of a back condition.  In May 1995, the Veteran 
filed an NOD and the RO issued an SOC in June 1995.  The 
Veteran did not file a timely substantive appeal; therefore, 
absent a finding of CUE, the February 1995 decision and the 
determinations therein are final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.   

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test. The three prongs 
are:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).    

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.   
 
A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).    

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

In this case, the evidence before the RO at the time of the 
February 1995 rating decision included the Veteran's service 
treatment records; the reports of VA examinations conducted 
in February 1984, October 1990, and October 1993; a September 
1994 letter from Dr. Mogil, a private physician; and various 
statements made by the Veteran in relation to his claims.

During service, in August 1980, the Veteran fell off a 
maintenance stand and cut his right hand, which resulted in a 
3 centimeter laceration that required 5 stitches.  The 
following week, the Veteran complained of back pain since the 
fall, but X-rays of the lumbar and thoracic spine were 
negative for fracture.  Follow-up records dated in August 
1980 note point tenderness along the lumbar spine and 
complaints of mid-thoracic pain.  There were no muscle spasms 
and he was treated with paraffin forte and motrin.  In 
September 1980, records reflect continued complaints of back 
pain with range of motion and straight leg raises.  It was 
also noted that the Veteran's hamstrings and back extensors 
were moderately tight and it was suggested that he perform 
certain back exercises and stretches.  On September 16, 1980, 
it was noted that he would continued to do exercises on his 
own at home 3 to 4 times daily.  There are no further follow-
up treatment records pertaining to the Veteran's back.  The 
report of the August 1983 physical examination given prior to 
separation reflects that the Veteran's spine was normal and 
he denied recurrent back pain on the corresponding report of 
medical history.  

In December 1983, the Veteran filed his original claim for 
service connection for left ankle and hearing loss 
disabilities.  He made no mention of any back problems and 
the report of the February 1984 VA examination does not note 
any back disability.  

The Veteran filed claims for increased ratings in September 
1990 and August 1993.  Again, he made no complaint of any 
back problems and the corresponding October 1990 and October 
1993 VA examinations do not reflect any back disability.  

In September 1994, the Veteran filed a claim for service 
connection for a back disability secondary to his service-
connected left ankle disability.  He submitted a September 
1994 letter from Dr. Mogil, which reflects that the Veteran 
had a back disability and a left ankle disability.  Dr. Mogil 
opined that the Veteran's left ankle disability was secondary 
to S1 radiculopathy, but did not provide an opinion with 
respect to the etiology of the back disability.  

In the February 1995 rating decision, the RO noted that the 
Veteran's service treatment records were reviewed and 
considered, but incorrectly determined that those records 
were negative for diagnosis of or treatment for a back 
condition.  The RO, in the June 1995 SOC, corrected this and 
noted that the Veteran had been treated for a back injury 
during service, but determined that the condition had been 
acute and transitory and there was no evidence of permanent 
disability.  As mentioned, the Veteran did not file a 
substantive appeal; therefore, the February 1995 rating 
decision became final based on the evidence then of record.

In a June 1999 rating decision, the RO granted service 
connection for a chronic lumbosacral strain secondary to the 
Veteran's service-connected left ankle disability.  The 
rating decision was based on the report of an April 1999 VA 
examination in which the examiner opined that the Veteran's 
lumbosacral strain was directly related to the left ankle.  

The Veteran now argues CUE in the February 1995 rating 
decision because the RO failed to correctly note that the 
Veteran had been treated for back pain during service.  There 
is no question that the RO erred in making this 
determination.  The Veteran's service treatment records, 
which were before the RO at the time of the decision, clearly 
note the Veteran's complaints and treatment for back pain in 
August and September 1980.  But this, in and of itself, does 
not necessarily provide a basis for revision of that decision 
on the basis of CUE.  To constitute CUE, the error must be 
outcome determinative.

The Board finds that the error in the February 1995 rating 
decision was not outcome determinative.  In other words, had 
the mistake not been made, the outcome of the decision would 
not have been manifestly different and claim for service 
connection would have still been denied.  This is clearly 
demonstrated by the June 1995 SOC that correctly noted the 
Veteran's treatment for a back injury during service, but 
determined that the condition was acute and transitory and 
not permanent in nature.  This conclusion was clearly 
supported by the evidence of record.  As noted above, after 
September 1980, there were no further complaints or treatment 
for a back condition during service.  Moreover, during the 
August 1983 separation physical examination, the Veteran's 
spine was normal and he denied having recurrent back pain.   
There was also no evidence of a chronic back disability post-
service until the Veteran submitted the September 1994 letter 
from Dr. Mogil - almost 11 years after he separated from 
service.  And even more importantly, this letter did not 
establish a relationship between the Veteran's back 
disability and service, either on a direct basis or as 
secondary to his service-connected left ankle disability.  
Therefore, based on the evidence of record at the time of the 
decision, there was no basis for granting service connection 
for the Veteran's back disability.  

In sum, as the error was not of the type that, had it had not 
been made, would have manifestly changed the outcome of the 
February 1995 rating decision, such error does not support a 
finding of CUE.  Damrel v. Brown, 6 Vet. App. at 245.  As CUE 
in the February 1995 RO rating decision that denied service 
connection for a back disability is not established, the 
claim on appeal must be denied.  The benefit-of-the-doubt 
doctrine is not applicable to claims for CUE.  See, e.g., 38 
C.F.R. 
§ 20.1411 (a) and (b) (2008).


ORDER

As the February 1, 1995 rating decision that denied service 
connection for a back disability did not contain CUE, the 
appeal is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


